Title: To John Adams from Hezekiah Niles, 18 May 1819
From: Niles, Hezekiah
To: Adams, John


				
					Honored Sir,
					Baltimore, May 18, 1819
				
				I have your letter of the 10th in reply to mine requesting the names of those who distroyed the tea in Boston harbor, & regret to believe from it that a record of them is lost, as I cannot now see any possible object of concealing them. But I am not a lawyer, & perhaps even yet, if  surviving, they might be made liable for the offence!The last or 15th vol. of the Register was delayed on account of a large supplement for it. It is now on its way to you, & will be delivered as usual.I enclose to you a number of the Register, which I designed to sent to you at the time it was printed referring to the character of James Otis, communicated by H. Geo. Tucker of Virginia. See the article headed “Revolutionary Matters”—page 2, of the number.With great respect / yours &c
				
					H Niles
				
				
			